Title: To James Madison from James Monroe, 8 October 1800
From: Monroe, James
To: Madison, James


Dear Sir
Richmond Octr. 8. 1800
I ought to have answerd yr. last favor sooner, relative to an advance made me sometime last year at Fredbg., but many interesting concerns have prevented it. That advance was I presume made to Mr. Jones, as I recollect writing by him to request abt. that sum to be applied to my use there. I think too you advanc’d him the cash as he paid the debt wh. I owed on his arrival at Fredbg., tho I rather think it was in sepr. the year before, on his way to the district court. I have seen an interesting paper in several of the gazettes, taken from a Paris paper respecting the state of our negotiation with France. By this it appears to be suspended on a strange pretext of our Comrs. that we have no right to put France on a footing with Engld.; a pretext worthy the head of a little lawyer but unworthy a diplomatic agent. The insurrectional spirit in the negroes seems to be crushed, tho’ it certainly existed and had gone to some extent. 15. have been executed, and 10. or 12. more will be on friday next. I submitted the question to the council whether those less criminal in comparison with others, shod. be reprieved that their case might be submitted in all the lights in wh. it may be contemplated to legislative consideration; the council was divided & having no vote those not recommended to mercy by the court will be executed. Our best regards to yr. lady & family. Your friend
Jas. Monroe
